Title: Proclamation re Henry Whitby, 3 May 1806
From: Jefferson, Thomas
To: 


                        
                            
                        3 May 1806
                     
                        
                        Whereas satisfactory information has been recieved that Henry Whitby commanding a British armed vessel
                            called the Leander, did, on the 25th. day of the month of April last past, within the waters & jurisdiction of
                            the US. and near to the entrance of the harbor of NewYork by a cannon shot fired from the sd vessel Leander, commit a
                            murder on the body of John Pearce a citizen of the US. then pursuing his lawful vocations within the same waters &
                            jurisdiction of the US. and near to their shores, & that the sd Henry Whitby cannot be brought to justice by the
                            ordinary process of law:
                        And whereas it does further appear that both before & after the said day sundry trespasses, wrongs,
                            & unlawful interruptions & vexations on trading vessels coming to the US. and within their waters
                            & vicinity were committed by the sd armed vessel the Leander her officers & people, by one other armed
                            vessel called the Cambrien commanded by   her officers & people, and by one other armed vessel called the Driver
                            commanded by   her officers & people, which vessels being all of the same nation were aiding & assisting to
                            each other in the trespasses, interruptions & vexations aforesaid:
                        Now therefore, to the end that the sd Henry Whitby may be brought to justice & due punishment
                            inflicted for the sd murder, I do hereby especially enjoin & require all officers having authority civil or
                            military & all other persons within the limits or jurisdiction of the US. where soever the sd Henry Whitby may be
                            found, now or hereafter, to apprehend & secure the sd Henry Whitby, & him safely & diligently to
                            deliver to the civil authority of the place to be proceeded against according to law.
                        And I do hereby further require that the sd armed vessel the Leander with her other officers &
                            people, & the sd armed vessels the Cambrien & Driver their officers & people, immediately &
                            without any delay, depart from the harbours & waters of the US. and I do for ever interdict the entrance of all
                            the harbors & waters of the US. to the sd armed vessels, & to all other vessels which shall be commanded
                            by the sd   and   or either of them.
                        And if the said vessels or any of them shall fail to depart as aforesaid, or shall reenter the harbors or
                            waters aforesd I do in that case forbid all intercourse with the sd armed vessels, the Leander, the Cambrian & the
                            Driver or with any of them, & the officers & crews there of, and do prohibit all supplies & aid
                            from being furnished them or any of them: and I do declare and make known that if any person from, or within, the
                            jurisdictional limits of the US. shall afford any aid to either of the sd armed vessels contrary to the prohibition
                            contained in this proclamation, either in repairing such vessel, or in furnishing her, her officers or crew, with supplies
                            of any kind, or in any manner whatsoever, or if any pilot shall assist in navigating any of the sd armed vessels, unless
                            it be for the purpose of carrying them in the first instance, beyond the limits & jurisdiction of the US. such
                            person or persons shall on conviction, suffer all the pains & penalties by the laws provided for such offences.
                            And I do hereby enjoin & require all persons bearing office civil or military within the US. & all others
                            citizens or inhabitants thereof or being within the same, with vigilance & promptitude to exert their respective
                            authorities and to be aiding & assisting to the carrying this proclamation & every part there of into full
                            effect.
                        In testimony where of I have caused the seal of the US. to be affixed to these presents, and signed the
                            same with my hand. Given at the city of Washington the 3d. day of May, in the year of our lord 1806 & of the
                            sovereignty & independn of the US. the thirtieth.
                        
                            Th: J.
                        
                    